In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
BRIAN CHARLES JENSEN,    *
                         *                           No. 13-310V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: March 14, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Tetanus, Diphtheria,
AND HUMAN SERVICES,      *                           acellular-Pertussis (“Tdap”);
                         *                           Demyelinating Sensorimotor
             Respondent. *                           Polyneuropathy
*********************

Sol P. Ajalat, Ajalat & Ajalat, LLP, North Hollywood, CA, for Petitioner;
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On March 10, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Brian Charles Jensen on May 2, 2013. In his
petition, Mr. Jensen alleged that the Tetanus, Diphtheria, acellular-Pertussis
(“Tdap”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), and which he received on May 17, 2012, caused his alleged
Demyelinating Sensorimotor Polyneuropathy. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition.

    Respondent denies that the Tdap vaccine caused petitioner’s alleged
Demyelinating Sensorimotor Polyneuropathy, or Guillain-Barre Syndrome, or


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
acute inflammatory demyelinating polyneuropathy, or chronic inflammatory
demyelinating polyneuropathy, any other injury, or his current disabilities.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $150,000.00 in the form of a check payable to petitioner,
        Brian Charles Jensen. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-310V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:13-vv-00310-UNJ Document 23 Filed 03/10/14 Page 1 of 5
Case 1:13-vv-00310-UNJ Document 23 Filed 03/10/14 Page 2 of 5
Case 1:13-vv-00310-UNJ Document 23 Filed 03/10/14 Page 3 of 5
Case 1:13-vv-00310-UNJ Document 23 Filed 03/10/14 Page 4 of 5
Case 1:13-vv-00310-UNJ Document 23 Filed 03/10/14 Page 5 of 5